Citation Nr: 0120959	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  00-25 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date prior to April 28, 1998, for 
the assignment of a 60 percent disability rating for a 
herniated nucleus pulposus and a total disability rating 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from May 1951 to May 1955 and 
from August 1955 to December 1960.  This matter comes to the 
Board of Veterans' Appeals (Board) from a November 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO).  In that rating decision the RO 
increased the disability rating for the low back disorder 
from 40 to 60 percent and granted a total rating based on 
individual unemployability, both of which were effective 
April 28, 1998.  The veteran perfected an appeal of the 
effective date assigned for the total rating.  Because 
entitlement to the total rating was dependent upon the 
increase in the rating for the low back disorder from 40 to 
60 percent, the Board finds that the veteran's appeal 
incorporates the issue of entitlement to an earlier effective 
date for the assignment of the 60 percent rating.  Buckley v. 
West, 12 Vet. App. 76 (1998) (the Board has jurisdiction over 
all issues that are appropriately identified from the radix 
of the notice of disagreement).

The veteran submitted a November 1997 notice of disagreement 
with the denial of Vocational Rehabilitation services, and 
indicated that his appeal was dependent on the denial of a 
total rating based on individual unemployability.  It is not 
clear from the documents in the claims file whether a 
statement of the case was issued regarding that issue, or if 
the issue was otherwise resolved by the assignment of a total 
rating.  This issue is, therefore, being referred to the RO 
for clarification and appropriate action.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him VA medical 
examinations in order to assist him in substantiating his 
claim for VA compensation benefits.

2.  In an August 1995 rating decision the RO denied 
entitlement to a combined disability rating in excess of 
20 percent.  The veteran perfected an appeal of the August 
1995 rating decision, and in an April 1997 decision the RO 
increased the rating for the low back disability from 20 to 
40 percent.  The veteran then withdrew his appeal of the 
August 1995 decision, and the April 1997 decision is final.

3.  The veteran has not raised a valid claim of clear and 
unmistakable error in the August 1995 or April 1997 
decisions.

4.  The veteran did not again claim entitlement to an 
increased rating for his service-connected disabilities until 
April 28, 1998.

5.  The evidence does not show that the low back disorder 
increased in disability from 40 to 60 percent or that the 
veteran became unable to secure or follow substantially 
gainful employment due to service-connected disabilities 
within the one year period preceding the April 1998 claim.

CONCLUSION OF LAW

The criteria for an effective date prior to April 28, 1998, 
for the assignment of the 60 percent disability rating for a 
herniated nucleus pulposus and a total rating based on 
individual unemployability are not met.  38 U.S.C.A. §§ 5101, 
5107, 5109A, 5110, 7105 (West 1991), as amended by The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.151, 3.155, 3.157, 
3.400, 4.16, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Factual Background

The service medical records show that the veteran was 
separated from service due to disability related to herniated 
nuclei pulposi at L4-L5 and L5-S1.  Based on a claim filed in 
August 1970 and as the result of a November 1970 VA 
examination, in a January 1971 rating decision the RO granted 
service connection for herniated nuclei pulposi at L4-L5 and 
L5-S1 and for mild external hemorrhoids, and assigned a 20 
percent rating and a zero percent rating, respectively.  

Following October 1976 and August 1977 claims for an 
increased rating, the Board denied entitlement to a 
disability rating in excess of 20 percent for the low back 
disorder in September 1978.

In August 1994 the veteran again claimed entitlement to an 
increased rating for his service connected disabilities.  A 
VA examination in January 1995 resulted in the confirmed 
diagnosis of degenerative disc disease, and in an August 1995 
rating decision the RO denied entitlement to a rating in 
excess of 20 percent for the low back disorder and a 
compensable rating for hemorrhoids.  The RO found, based on 
the results of the examination and the available VA treatment 
records, that the evidence did not show that the veteran 
suffered severe recurring attacks of low back symptoms with 
only intermittent relief.

The veteran was notified of the August 1995 decision and 
submitted a notice of disagreement in January 1996 regarding 
the denial of an increased rating for the low back disorder.  
The RO provided him a statement of the case in March 1996.  
In his May 1996 substantive appeal he reported that his low 
back disorder had worsened, as shown by the medication that 
he had been given for pain, and that he had been receiving 
Social Security disability benefits.

In conjunction with his appeal of the August 1995 decision 
the RO tried on numerous occasions to obtain a copy of his 
file from the Social Security Administration (SSA), but 
received a response that no file was available.

During a September 1996 VA examination the veteran reported 
that he had not worked for four or five years because of pain 
in his back that radiated into both lower extremities.  
Examination showed that his motor, reflexes, and sensation 
were normal.  The examiner stated that his primary problem 
was pain, in that there was only moderate muscle spasm.  The 
range of motion of the lumbar spine was significantly 
reduced, but an X-ray study showed only mild degenerative 
changes, no evidence of degenerative disc disease, and 
questionable unilateral spondylolysis at L5 on the left.

In conjunction with a December 1996 VA examination the 
veteran complained of pain, stiffness, and limitation of 
motion of the low back that radiated into the hips.  On 
examination the range of motion was markedly diminished, and 
the veteran's spouse had to assist him in dressing.  He moved 
very slowly, and all motions were accompanied by expressions 
of pain.  The examiner determined that the functional 
impairment resulting from the low back disability was large, 
but did not conduct any further diagnostic testing regarding 
the extent of pathology in the low back.

Based on the results of the VA examinations and testimony at 
an August 1996 hearing, in April 1997 the RO Hearing Officer 
increased the rating for the low back disability from 20 to 
40 percent effective September 1, 1994.  Following the grant 
of the increased rating, in an April 1997 statement the 
veteran requested that his appeal of the rating assigned for 
the low back disorder be withdrawn.  Because the perfected 
appeal was withdrawn, the April 1997 decision is final.  
38 U.S.C.A. § 7105(c); Hamilton v. Brown, 4 Vet. App. 528 
(1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a 
notice of disagreement ceases to be effective if withdrawn); 
38 C.F.R. § 20.1103.

In a statement received at the RO on April 28, 1998, the 
veteran claimed entitlement to a total rating based on 
individual unemployability.  In conjunction with that claim 
he submitted a notice from the SSA showing that he had been 
granted disability benefits effective in June 1987.  The 
grant of benefits was based on a decision by an 
Administrative Law Judge (ALJ) of that agency.  

The copy of the ALJ decision, which the veteran also 
submitted, indicates that the veteran had been unemployed 
since December 19, 1986, due to severe osteoarthritis and 
disc disease of the cervical and lumbar spine, osteoarthritis 
in multiple joints, fibrositis syndrome, osteoarthritis in 
the right wrist and both knees, carpal tunnel syndrome, an 
affective disorder, and a personality disorder.  During a 
hearing before the ALJ the veteran testified that he was 
unable to perform his past work as an electrician due to 
severe pain in the knees, right arm, shoulder, elbow, hand, 
and wrist.  The ALJ referenced private treatment records that 
showed that the veteran underwent bilateral knee 
arthroscopies and partial medial meniscectomies in November 
1981 due to severe degenerative changes in both knees, with 
persistent knee pain and limitation.  He had also incurred a 
fracture of the distal right radius, with residual disability 
and carpal tunnel syndrome in the right upper extremity.  His 
treating physician provided evidence that he was disabled due 
to chronic pain in his knees and neck.  Based on evidence 
provided by a vocational consultant, the ALJ determined that 
the veteran was not able to return to his past relevant work 
as an electrician and that he had no transferable skills that 
would allow him to work in sedentary employment.  Based on 
his age, education, vocational background and the combination 
of his medical and psychiatric impairments, the ALJ found 
that the veteran was entitled to Social Security disability 
benefits.

The veteran also presented a March 1988 medical report from 
J. Duane Palmer, M.D., in which Dr. Palmer stated that the 
veteran had appeared for the examination with crutches due to 
a knee disability.  He provided "voluminous" medical evidence 
to the physician regarding the bilateral knee arthroscopies 
in November 1981, with medial meniscus removal, and severe 
gout since 1984.  He had chronic pain due to cervical disc 
disease at multiple levels, which was diagnosed in 1984; a 
herniated nucleus pulposus at multiple levels in the lumbar 
spine; and chronic, severe headaches following the 
development of a cephalo-hematoma during the November 1981 
surgery.  He also complained of chronic pain in the right 
wrist following a fracture and chronic pain and immobility in 
the right shoulder, both of which were aggravated by the use 
of crutches.  He had been placed on 90 percent workers' 
compensation several years previously due to his multiple 
medical problems.

During the examination the veteran's primary complaints 
pertained to the right arm, with the onset of chronic pain in 
the right shoulder in 1984.  Examination showed that he had 
considerably restricted mobility in the right shoulder due to 
probable internal derangement and a rotator cuff tear.  He 
also had deformity and considerable weakness in the right 
hand and wrist and tendonitis in the right elbow.  Dr. Palmer 
found that the veteran was disabled due to a probable rotator 
cuff injury, tendonitis of the right elbow, and deformity of 
the right wrist, which were complicated by herniated discs in 
the lumbar region, degenerative disc disease in the cervical 
spine, probably severe hyperlipoproteinemia, and degenerative 
disease of both knees.  

VA treatment records show that the veteran received physical 
therapy for right shoulder and low back pain from May 1997 
through April 1998 and treatment from the Chronic Pain 
Clinic.  His problem list also included steatohepatitis, 
insulin-dependent diabetes mellitus, hypertension, status 
post cerebrovascular accident, and obesity.  None of the 
treatment records prior to April 1998 documents the extent of 
the low back disability.

The RO provided the veteran a VA orthopedic examination in 
July 1998, during which he reported having not worked since 
1986 because of his back problems.  He also reported using 
crutches periodically due to back pain.  He demonstrated 
significant limitation of motion, but the back was normal on 
examination, with no evidence of muscle spasm, deformity, 
objective evidence of painful motion, weakness, tenderness, 
or other abnormality.  The motor examination showed 5/5 
muscle strength throughout, normal reflexes, intact 
sensation, and no evidence of muscle atrophy.  His gait and 
station were normal.  The examiner interpreted an 
X-ray study as being within normal limits and provided a 
diagnosis of chronic intermittent low back pain.

In a March 1999 rating decision the RO denied entitlement to 
a total rating based on individual unemployability on the 
basis that the veteran was unemployable due to non-service 
connected impairments.  Subsequent to that decision, in March 
1999 the veteran requested an increase in the rating assigned 
for his low back disability.  He also submitted a notice of 
disagreement with the March 1999 denial of a total rating, 
and claimed that he had been unemployed since 1986 because of 
his "whole" condition, which he claimed to have incurred in 
service in 1957.  Following the receipt of additional medical 
evidence, in the November 1999 rating decision the RO 
increased the rating for the low back disability from 40 to 
60 percent and granted entitlement to a total rating based on 
individual unemployability, both of which were effective 
April 28, 1998.

In his June 2000 notice of disagreement pertaining to the 
effective date for the assigned rating, the veteran asserted 
that he is entitled to an effective date of December 19, 
1986, because that is when Social Security determined him to 
be disabled.  In support of his appeal he submitted a May 
2000 medical report from Tom Yen, M.D., showing that he 
suffered from chronic bilateral knee pain due to severe 
degenerative arthritis; chronic low back pain, with 
diagnostic evidence of mild foraminal narrowing/bulge at L4-
L5 with no central stenosis and facet disease at L5 and S1; 
diabetes mellitus with neuropathy; coronary artery disease, 
status post myocardial infarction with chronic chest pain; 
hypertension, poorly controlled; a cerebrovascular accident 
in 1996 with right hemiparesis, resolved; steatohepatitis; 
hyperlipidemia; gastroesophageal reflux disease; an intra-
articular comminuted fracture of the right distal radius in 
1986; carpal tunnel syndrome; chronic neck pain due to 
cervical degenerative disc disease with radicular symptoms; 
and Bell's palsy.

Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103 and 5103A).  The provisions of the VCAA 
apply to all claims filed on or after the date of enactment 
of the act, or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000); Holliday v. Principi, 14 Vet. App. 282-83 
(2001), mot. for recons. denied (Apr. 27, 2001) (per curiam 
order).

The RO informed the veteran of the evidence needed to support 
his claim in June 1998 and May 1999.  The RO provided him a 
statement of the case in December 2000, in which the RO 
informed him of the regulatory requirements for entitlement 
to the claimed benefits, and the rationale for not awarding 
benefits.  The veteran's representative reviewed the claims 
file in January and March 2001, and did not indicate that the 
veteran had any additional evidence to submit.  The RO 
provided copies of the claims file to the veteran in July 
2000.  The RO notified the veteran that his case was being 
sent to the Board, and informed him that any additional 
evidence that he had should be submitted to the Board.  The 
Board finds, therefore, that VA has fulfilled its obligation 
to inform the veteran of the evidence needed to substantiate 
his claim.

The RO has obtained the VA treatment records designated by 
the veteran and provided him VA medical examinations in July 
1998 and June 1999.  The veteran and his representative have 
submitted numerous statements in support of his appeals.  The 
RO tried to obtain a copy of his claims file from the SSA, 
but was notified that no file was available.  The veteran 
provided copies of the SSA decision in which benefits were 
awarded.  The veteran has not indicated the existence of any 
other evidence that is relevant to his appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's appeal and that VA 
has fulfilled its obligation to assist him in the development 
of the relevant evidence.

Laws and Regulations

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); McTighe v. Brown, 7 Vet. App. 29, 30 (1994); 
38 C.F.R. § 3.151(a).  Any communication or action indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a veteran or his representative, may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
veteran, it will be considered filed as of the date of 
receipt of the informal claim.  When a claim has been filed 
which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(a).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Once a 
formal claim for compensation has been allowed, receipt of a 
report of examination or hospitalization by VA or the 
uniformed services, evidence from a private physician or 
layman, or evidence from a state or other institution will be 
accepted as an informal claim for benefits.  In the case of 
examination or hospitalization by VA or the uniformed 
services, the date of outpatient or hospital examination or 
date of admission will be accepted as the date of receipt of 
a claim.  The provisions of the preceding sentence apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  In the case of evidence 
from a private physician, a layman, or a state or other 
institution, the date of receipt of such evidence by VA will 
be accepted as the date of the claim.  38 C.F.R. § 3.157.

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The phrase 
"otherwise, date of receipt of claim" applies only if a 
factually ascertainable increase in disability occurred more 
than one year prior to filing the claim for an increased 
rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

The effective date based on a finding that a prior decision 
contained clear and unmistakable error is the date from which 
benefits would have been payable if the corrected decision 
had been made on the date of the reversed decision.  
38 C.F.R. § 3.400(k).  

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 U.S.C.A. §§ 5109A, 7105; 38 C.F.R. §§ 3.105, 20.1103.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantially gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  If the veteran is unemployable due 
to service-connected disability, and the percentage 
requirements of 38 C.F.R. § 4.16(a) are not met, the case 
should be submitted to the Director of the Compensation and 
Pension Service for consideration of an extra-schedular 
rating.  38 C.F.R. § 4.16(b).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 C.F.R. § 4.3.


Analysis

The veteran contends that he is entitled to an effective date 
of December 19, 1986, for the assignment of the total 
disability rating inasmuch as Social Security found him 
disabled from that date.  It should be noted at the outset 
that he was awarded Social Security disability benefits based 
on numerous disabilities, among which were arthritis of 
multiple joints including the right wrist, hand and knees, a 
cervical spine disability, fibrositis, carpal tunnel 
syndrome, an affective disorder and a personality disorder, 
none of which is service-connected, along with his service- 
connected low back disability.  The Social Security award 
also was based on the veteran's age.  Inasmuch as a VA total 
rating based on individual unemployability may be based only 
on service- connected disabilities and may not consider age, 
any conclusion that the award of Social Security benefits 
automatically established unemployability for VA compensation 
purposes is flawed.  In fact, Dr. Palmer's report indicates 
that the veteran presented at his office to be evaluated 
primarily for right upper extremity/shoulder complaints, 
possibly aggravated by his use of crutches for a knee 
disability.  In regard to lumbar spine disability, Dr., 
Palmer noted only that disc disease had been diagnosed in 
1984 and that the veteran's inability to work was due to 
"multiple medical problems" including lumbar disc disease.  

The veteran is reminded that his only service-connected 
disabilities are external hemorrhoids, rated as zero percent 
disabling since August 1970, and the low back disorder.  As 
previously stated, the grant of the total disability rating 
was dependent on the assignment of a 60 percent disability 
rating for the low back disorder, in that in the absence of 
such a rating the veteran did not meet the percentage 
requirements for a total rating based on unemployability.  
38 C.F.R. § 4.16(a).  The veteran's appeal, therefore, 
incorporates the issue of entitlement to an effective date 
prior to April 28, 1998, for the assignment of the 60 percent 
rating.  

In order to warrant an effective date based on when the SSA 
found the veteran to have become disabled (had the evidence 
showed unemployability due to service connected disability at 
that time), he would have had to submit a claim for an 
increased rating within one year of the December 1986 claimed 
increase in disability.  Hurd v. West, 13 Vet. App. 449 
(2000).  Following the September 1978 denial of a rating in 
excess of 20 percent for the low back disability by the 
Board, the veteran did not again submit a claim, formal or 
informal, for an increased rating for his service-connected 
disabilities until August 1994.  Entitlement to an effective 
date for the increased rating prior to August 1993 is, 
therefore, precluded as a matter of law.  Shields v. Brown, 
8 Vet. App. 346, 349 (1995) (an earlier effective date cannot 
be granted in the absence of statutory authority, which 
requires the filing of a claim).  

Based on the August 1994 claim for an increased rating, the 
RO increased the rating for the low back disability to 
40 percent in the April 1997 rating decision and, in essence, 
denied entitlement to a rating in excess of 40 percent.  
Because following the March 1997 rating decision that granted 
a 40 percent rating for the back disability, the veteran 
withdrew his appeal, the 1995 and April 1997 decisions are 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  An 
effective date based on a claim for a higher rating submitted 
prior to the April 1997 decision would, therefore, be 
dependent on a finding that the April 1997 decision was 
clearly and unmistakably erroneous, of which there is no 
allegation.  38 C.F.R. § 3.400(k).  

The veteran's only argument regarding an earlier effective 
date for the total rating appears to be that he has been 
unemployable since 1986.  While that may be true, such is 
shown clearly and unequivocally to have been due to his 
multiple disabilities, most of which are not service 
connected.  The veteran should understand that VA can not pay 
disability compensation for any of those nonservice-connected 
disabilities and they could not be properly considered in 
rating his back disability or determining unemployability.  
He has not alleged any specific error in the August 1995 or 
April 1997 rating decisions.  As already noted he claims that 
he is entitled unemployability benefits effective in December 
1986 based on the SSA determination which was based on all of 
his impairments.  The Board finds, therefore, that he has not 
raised a claim of clear and unmistakable error in the April 
1997 decision and it is final.  Luallen, 8 Vet. App. at 96.

The veteran's representative contends that the report of the 
September 1996 examination, during which the veteran reported 
being unable to work for four or five years due to his back 
disability, constituted an informal claim for a total rating 
base on unemployability.  Subsequent to that examination, 
however, the RO denied entitlement to a rating in excess of 
40 percent for the low back disability.  Assuming that the 
veteran's statement constituted an informal claim for a total 
rating, in accordance with 38 C.F.R. § 3.155(c) that claim 
was adjudicated in April 1997.  The Board finds, therefore, 
that entitlement to an effective date based on a claim filed 
prior to April 1997 is not shown as a matter of law.  Hazan 
v. Gober, 10 Vet. App. 511 (1997).

Following the April 1997 decision, the veteran did not again 
claim entitlement to an increased rating until April 28, 
1998.  He is potentially entitled to an effective date of 
April 28, 1997, for the increased rating.  38 C.F.R. 
§ 3.400(o).  Although the VA treatment records from May 1997 
to April 1998 show that he intermittently complained of back 
pain, none of the treatment records documents the functional 
limitations attributed to the low back disability prior to 
April 1998, nor do the records indicate that he was 
unemployable due to service-connected disability.  The 
veteran has not alluded to the existence of any other 
evidence that provides that documentation.  The Board finds, 
therefore, that it is not factually ascertainable that an 
increase in disability occurred prior to April 1998, or that 
the veteran became unable to secure or follow substantially 
gainful employment prior to April 1998.  

For the reasons shown above the Board has determined that the 
preponderance of the evidence is against the appeal to 
establish entitlement to an effective date prior to April 28, 
1998, for the assignment of a 60 percent disability rating 
for a herniated nucleus pulposus and a total disability 
rating based on individual unemployability.


ORDER

The appeal to establish entitlement to an effective date 
prior to April 28, 1998, for the assignment of a 60 percent 
disability rating for a herniated nucleus pulposus and a 
total disability rating based on individual unemployability 
is denied.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

